DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriwaki (US 2015/03101370 A1).
Moriwaki discloses a device comprising a substrate (20) including a display area (D) in which an image is displayed and a non-display (SL) are surrounding the display area; a first conductive member (24a) disposed at least in the non-display area of the substrate; a second conductive member (26b) disposed in a layer upper than the first conductive member to at least partially overlap the second conductive member at least in the non-display area of the substrate; an alignment film (27) disposed in a layer upper than the second conductive member to straddle .

    PNG
    media_image1.png
    402
    707
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki in view of Yin et al. (US 2019/0219860 A1).
Moriwaki does not disclose the device comprising a spacer disposed between the display substrate and the opposed substrate in the display area, wherein the at least one contact hole filter and the spacer are made of the same material.
Yin et al. discloses a device comprising a spacer (40) disposed between the display substrate and the opposed substrate in the display area, wherein the at least one contact hole filter and the spacer are made of the same material (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a spacer disposed between the display substrate and the opposed substrate in the display area, wherein the at least one contact hole filter and the spacer are made of the same material since one would be motivated for a flexible liquid crystal display panel to maintain a uniform thickness after being bent (abstract). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki in view of Shih et al. (US 2014/0063431 A1).

Shin et al. discloses a device wherein the alignment film (114) does not overlap with the sealant (130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the at least one contact hole filler (sealant) does not overlap the alignment film so as to not affect the gluing of the sealant (paragraph 0004). 

Allowable Subject Matter
Claims 1-6, 9 and 10 allowable over prior art. 
s 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871